PER CURIAM.
This cause came on this day to be heard upon the motion of the appellee to dismiss the appeal with prejudice, and
It appearing to the court from the agreement of counsel that the cases of Columbian Mutual Life Insurance Company v. James O. Martin et al., 136 S.W.2d 52, and the National Life & Accident Insurance Company v. Lela George, et al.,1 have been decided by the Supreme Court of the State of Tennessee, and that the said cases involve the same questions and facts presented by the appeal in this case and the said decisions of the Supreme Court of Tennessee, the cases just mentioned above, are final and are adverse to the contentions of the appellant here, and
It further appearing that the defendant tendered with its answer and cross-bill the sum of $127.06,
It is accordingly ordered and adjudged that complainant’s appeal and the same is hereby dismissed, with prejudice, at the costs of the complainant. And,
The defendant and cross-complainant., having tendered and paid into the hands of the clerk of the United States District Court for the Western Division of the Western District of Tennessee at Memphis the sum of $127.06, being the amount paid the defendant and cross-complainant as premiums on the said policy sued on, and interest on the same,
It is, therefore, further ordered and adjudged that the amount of said tender be applied by the clerk to the payment of the costs of this cause, and all of said amount not necessary to pay the costs of this cause the clerk will pay to G. N. McCormick, attorney of record for the appellant.
All of which is ordered and adjudged.

 No opinion for publication.